--------------------------------------------------------------------------------


Exhibit 10.2
 
GOLD BANC CORPORATION, INC.


CHANGE IN CONTROL AGREEMENT


THIS CHANGE IN CONTROL AGREEMENT (this "Agreement") is made and entered into
effective as of the ____ day of November, 2003 (the "Effective Date"), by and
between RICK J. TREMBLAY (referred to herein as "Employee") and GOLD BANC
CORPORATION, INC. (referred to herein as "Employer").


WITNESSETH:


1.  Term. This Agreement is effective as of the Effective Date and shall
continue throughout the duration of the employment of Employee by Employer
unless earlier terminated as hereinafter provided.


2.  Termination. Either party hereto may terminate this Agreement without cause
by giving thirty (30) days written notice to the other party. Such notice need
not specify a reason for such termination, but must be given in accordance with
the terms of this Agreement not less than thirty (30) days prior to the
effective date of termination.


Further, the Employer may terminate this Agreement for "cause" without notice.
"Cause" shall be deemed to exist if (i) Employee dies during the term of
employment hereunder; (ii) Employee is convicted of a felony or misdemeanor
which materially injures the business reputation of the Employer (in the sole
and absolute discretion of the Employer); (iii) Employee breaches any material
terms of this Agreement and fails to cure same within thirty (30) days of the
receipt of notice from Employer specifying the alleged breach and steps required
to cure same; or (iv) Employee fails to perform his employment duties on behalf
of Employer and fails to cure same within thirty (30) days of receipt of written
notice specifying the steps necessary to cure such inadequate performance of
duties.


3.  Change in Control. Notwithstanding anything herein contained to the
contrary, if a "Change of Control" (as hereinafter defined) occurs during the
term of this Agreement and Employee's employment with Employer terminates for
any reason (other than Employee's death) at any time within twelve (12) months
after the Change of Control is consummated, then Employer shall pay to Employee
in one lump sum, in cash, within ten (10) business days after the effective date
of the termination of this Agreement, an amount equal to the annual base
compensation in effect for Employee as of the date the Change of Control is
consummated; provided, however, that if and to the extent payment of such lump
sum would not be deductible by Employer for federal income tax purposes by
reason of application of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the "Code"), then payment of that portion due Employee after a Change
of Control shall be deferred until the earliest date upon which payment can be
made without being non-deductible under Section 162(m) of the Code. Interest
shall accrue on the deferred portion of such payment at the federal short-term
rate prescribed under Section 1274(d)(1)(C)(i) of the Code, compounded annually.
However, no payment under this paragraph shall be due if Employee's employment
with Employer terminates within twelve (12) months after the Change of Control
is consummated if such termination is as a result of Employee's death.



       

--------------------------------------------------------------------------------

 

 
A "Change of Control" shall be deemed to have occurred under any one of the
following circumstances:


i.)  There is any Change of Control of Employer of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute (the "Exchange Act"), whether or not Employer
is then subject to such reporting requirement; or
 
ii.)  At the time individuals who, as of the commencement of the term of this
Agreement constitute the Board of Directors of Employer, cease for any reason to
constitute at least a majority of such Board of Directors; provided, however,
that any person becoming a director subsequent to the date hereof whose election
or nomination for election by the shareholders of Employer was approved by a
vote of at least three-fourths of the directors currently comprising the Board
shall be, for purposes of this paragraph, considered as though such person was a
member of the current Board of Directors unless such director was elected as a
result of an actual or threatened solicitation of proxies by any Person (as
hereinafter defined) in which event such director shall not be deemed to be a
member of the Board of Directors as of the commencement of the term of this
Agreement; or


iii.)  Upon the approval by the shareholders of Employer of a plan of
liquidation or dissolution of Employer or the sale of all or substantially all
of the assets of Employer; or


iv.)  Any person becomes a Beneficial Owner (as hereinafter defined) of shares
of one or more classes of stock of Employer representing twenty percent (20%) or
more of the total voting power of Employer's then outstanding voting stock.


For purposes of this Agreement, "Person" shall mean any corporation,
partnership, firm, joint venture, association, individual, trust or other
entity, but does not include Employer or any of its wholly owned or majority
owned subsidiaries, employee benefit plans or related trusts. The term
"Beneficial Owner" shall have the meaning given to such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act, as amended from time
to time, or any successor rule.


If Employee remains employed by Employer after the Change of Control and such
employment is not terminated within twelve (12) months after the effective date
of the Change of Control has occurred (or is terminated as a result of death of
Employee), then no payment as a result of such Change of Control shall be made
to Employee and the terms of this Agreement shall continue to control.



       

--------------------------------------------------------------------------------

 

 
Employee further agrees that if he is requested to remain as an employee of
Employer as a condition imposed by the parties involved in the Change of
Control, Employee agrees to remain employed by Employer for up to six (6) months
after the effective date of such Change of Control as long as the annual base
salary to be paid to Employee for that six (6) month period is not less than the
base salary in effect immediately prior to the consummation of the Change of
Control and as long as other benefits provided during such six (6) month period
are comparable to the benefits Employee is receiving from Employer as of such
date.
 
4.  Allowance of Payment. This Agreement provides for a reasonable severance
payment upon occurrence of a Change in Control in accordance with federal
regulations. Before making such payment, Employer shall obtain consent from the
appropriate federal banking agency (the "Regulator") for the proposed payment.
In its request to the Regulator, the Employer shall demonstrate that it neither
possesses nor is aware of any information, evidence or other materials
indicating a reasonable basis to believe that Employee:

i.)  has committed any fraudulent act or omission, breach of trust or fiduciary
duty, or insider abuse that has had or is likely to have a material adverse
effect on Employer or Employer's subsidiaries;
 

ii.)  is substantially responsible for the insolvency of, the appointment of a
conservator or receiver for, or the troubled condition of the Employer or
Employer's subsidiaries;
 

iii.)  has materially violated any applicable federal or state banking law or
regulation that has had or is likely to have a material effect on the Employer
or Employer's subsidiaries; and
 

iv.)  has violated or conspired to violate sections 215, 656, 657, 1005, 1006,
1007, 1014, 1032, 1341, 1343, or 1344 of title 18 of the United States Code
 
5.  Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any subsequent breach by any party.
 

6.  Binding on Heirs. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their successors, heirs, personal
representatives and assigns.
 

7.  Amendment. This Agreement may be amended only by a writing signed by both
parties hereto.
 

8.  Governing State Law. The terms of this Agreement shall be governed by and
interpreted in accordance with the laws of the State of Kansas.
 


       

--------------------------------------------------------------------------------

 

 
9.  Notices. Any notices required or permitted hereunder must be in writing and
shall be deemed given on the date they are hand delivered or, if mailed, one day
after the date they are deposited in the United States mails, postage prepaid,
certified or registered mail, return receipt requested, and addressed as
follows:
 

If to Employee:
 
Rick J. Tremblay
 
 
11301 Nall
 
 
Leawood, KS 66211
 
 
 
If to Employer:
 
Gold Banc Corporation, Inc.
 
 
11301 Nall
 
 
Leawood, KS 66211
 
 
Attn.: Board of Directors



Either party hereto may give notice to the other party of a change in address to
which all notices should be sent at any time during the term hereof.


10.  Superseding Agreement . This amended Agreement supersedes any and all prior
agreements between Employer (or any subsidiary of Employer) and Employee,
whether or not the term of such previous agreements has expired.


IN WITNESS WHEREOF, the parties hereto set their hands as of the day and year
first above written.

 
 
 
 
/s/ Rick J. Tremblay________________

--------------------------------------------------------------------------------

 
 
 
Rick J. Tremblay
 
 
 
EMPLOYEE
 
 
 
 
             
 
 
 
GOLD BANC CORPORATION, INC.
       
 
By:
 
/s/ Malcolm M. Aslin__________

--------------------------------------------------------------------------------

 
 
 
Malcolm M. Aslin
 
 
 
Chief Executive Officer
 
 
 
EMPLOYER

 

       

--------------------------------------------------------------------------------

 

 